94 F.3d 641
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James A. BUTLER, Plaintiff-Appellant,v.Raymond H. HITE, Defendant-Appellee.
No. 96-6347.
United States Court of Appeals, Fourth Circuit.
Aug. 20, 1996.

James A. Butler, Appellant Pro Se.
Before MURNAGHAN and ERVIN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying his motion for an extension of time to file a motion pursuant to Fed.R.Civ.P. 59 or an appeal from the district court's order remanding the underlying case to state court.  We have reviewed the record and the district court's opinion and find no abuse of discretion.  Accordingly, we deny Appellant's motion for leave to proceed in forma pauperis and dismiss the appeal on the reasoning of the district court.   Butler v. Hite, No. CA-96-67-2 (E.D.Va. Feb. 28, 1996).  To the extent that Appellant attempts to appeal from the remand order, the order is not appealable.  28 U.S.C. § 1447(d) (1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED